DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 July 2021 has been entered.
 Examiner’s Statement of Reasons for Allowance
Applicant’s amendment and remarks received 19 July 2021 have been fully considered.  Claims 1-7, 9-16 and 22 are therefore allowed with the additional limitations included.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest a dust cap for a fiber optic connector and cable assembly, the dust cap comprising: a cap body adapted to cover a connectorized end of the fiber optic connector and cable assembly when the connectorized end is inserted through an opening of an interior of the cap body, the cap body further including an opposing pair of resilient walls, the opening being positioned at a sealing face of the cap body, and a pair of opposing latches each including latching features that extend outside of the interior of the cap body, the pair of opposing latches each being continuously joined to and integral with, or formed within, a respective one of the opposing pair of resilient walls along an entire portion of each latch extending from a first end of each latch to the sealing face, wherein the mounting a C-structure defined by exterior surfaces of the cap body, each C-structure including a channel in addition to the accompanying features of the independent claim.
Furthermore, see Applicant’s Response received 02 July 2021, pages 5 and 6 discussing the integral construction forming an exterior C-shaped structure.
	Therefore, claims 1-7, 9-16 and 22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TINA M WONG/Primary Examiner, Art Unit 2874